DETAILED ACTION
	

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 states “a handle assembly coupled to the pump housing, the handle assembly being in operational communication with the gear system to operate the pump.”
Claim 4 states “the gear system comprising a ratchet drive wheel and a drive pulley, the handle assembly being in operational communication with the drive pulley”.
Claim 11 states “a pump lever being coupled through the lever aperture and being in operational communication with the drive pulley”.
  	The specification as filed does not appear to provide sufficient details concerning how the handle assembly or lever is in operational communication with the shaft, gear assembly, drive pulley, and/or the ratcheting drive wheel to operate the pump. 
 	In Fig 3, the drive pulley is labeled 66. It is unclear how 66 could be a drive pulley, and it is unclear how the drive pulley 66 interacts with the lever 94, the shaft, the gearing, or the ratcheting drive wheel. 
 	At page 4, the specification discloses a ratchet drive wheel 64 but there is no explanation of the details of the ratchet drive wheel, nor any details of how the ratchet drive wheel is constructed and how it operates. For example, it is unclear downward movement of the lever 94 through a relatively small angle (appears to be approximately 20 degrees) would both engage and also provide further rotational motion of the shaft which itself is already in rotary motion, all via a relatively small angular rotation of the lever. The details of this ratcheting drive wheel mechanism are not provided by applicant and the details of how the relatively small angular rotation of the lever both engages and also provides further rotational motion of the shaft which itself is already in rotary motion are not provided in the specification as filed. For example, applicant’s Fig 5 provides no details of any drive pulley or any details of any ratcheting drive wheel or their interaction with other parts of the mechanism.
 	As set forth in MPEP 21706.03(c) at form paragraph 7.31.01, the questions the examiner asked which were not satisfactorily resolved and consequently raised doubt as to possession of the claimed invention at the time of filing, include:
 	How is the handle 94 is in operational communication with the gear system to operate the pump?
 	How is the handle assembly in operational communication with the drive pulley?
 	How is the pump lever in operational communication with the drive pulley?
 	How in particular is the ratchet drive wheel constructed and how does the ratchet drive wheel operate?
 	How does downward movement of the lever through a relatively small angle (appears to be approximately 20 degrees)  both engage and also provide further rotational motion of the shaft which itself is already in rotary motion, all via a relatively small angular rotation of the lever?
 	How in particular does the lever interact with the ratchet drive wheel and how in turn does the ratchet drive wheel interact with the shaft? 
	MPEP 2163 I. at paragraph two states: "To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled
in the art can reasonably conclude that the inventor had possession of the claimed invention.”
As demonstrated by the rejections and questions set forth above which highlight the lack of
detail provided in the specification as filed, claims 1-11 contain subject matter which was not
described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
 	Dependent claims are rejected based on their dependency to the claims rejected in detail above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Salgia US 8337466.
 	Salgia discloses:
 	1. (original) A momentum pump apparatus comprising: a pump housing having a housing front side, a housing back side, a housing left side, a housing right side, a housing top side, and a housing bottom side defining a housing inside (sides of housing e.g. in Fig 9 with the from side facing leftward in Fig 9), the housing front side having a fill aperture (at 820) extending through to the housing inside, the housing back side having a supply aperture (at 810) extending through to the housing inside; a fluid line coupled within the pump housing, the fluid line being in fluid communication with the supply aperture and the fill aperture (see fluid line at 810 which is in communication with the fluid line at 820); a pump (pump comprises 930 and 950) coupled within the pump housing, the pump being in fluid communication with the fluid line to bring fluid from the supply aperture to the fill aperture (see e.g. Fig 9); a gear system (910) coupled within the pump housing, the gear system including a weighted disc (920 which has a weight inherently) to maintain momentum once spinning (Any general disk shape such as 920 which has weight meets these limitations as applicant has not claimed any details concerning the disk [such as any particular weight or mass] nor the amount of momentum maintained. Thus any weight and any amount of momentum maintained meets the limitations of the claim. And any general disk shape inherently has weight and thus inherently provides some degree of momentum maintenance.), the gear system being in operational communication with the pump (see e.g. Fig 9): and a handle assembly (840 and surrounding handle corresponding to applicant’s handle) coupled to the pump housing, the handle assembly being in operational communication with the gear system to operate the pump (see e.g. Fig 9).  
 	2. (original) The momentum pump apparatus of claim I further comprising the gear system comprising a main shaft (shaft at center of lower gear labeled 910 in Fig 9), a main gear (lower gear labeled 910 in Fig 9) coupled to the main shaft (see Fig 9), and a pump gear (upper gear labeled 910 in Fig 9) coupled to the pump (coupled to 930 which together with 950 is a pump), the weighted disc being coupled to the main shaft (coupled via the gears 910).  
3. (original) The momentum pump apparatus of claim 2 further comprising the weighted disc comprising a left weight half and a right weight half (any two halves of 920).  
 	5. (original) The momentum pump apparatus of claim 1 further comprising the handle assembly comprising a handle frame coupled to the housing top side (The handle of Salgia is coupled to the housing top side via the housing itself. Also, the handle portion at end of 840 can be considered at a top portion as the pump is  capable of pumping in any orientation.), the handle frame having frame bottom side, a frame top side, a frame left side, a frame right side (left and right sides are in and out of the page of Fig 9), a frame front side, and a frame back side defining a frame inside, the frame left side having a finger aperture extending through the frame right side, the frame top side having a lever aperture extending through the frame inside, a pump lever being coupled through the lever aperture and being in operational communication with the gear system (see annotated Fig 9 herein).  
	
    PNG
    media_image1.png
    712
    624
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salgia US 8337466 in view of Dietenberger US 20170167458.
 	Salgia does not disclose the limitations of claim 10.
 	In Fig 2, Dietenberger disclose a primer including a primer button 10 extending through a housing top side (top of pump 17).  Page 3 of 7  
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize a primer in the system of Salgia, as taught by Dietenberger, to gain the benefit of helping to prime the pump of Salgia with fluid.


Note regarding claims 4, 6-9, and 11
 	Claims 4, 6-9, and 11 are rejected under 112(a) above. Any determination of the allowbility of these claims will depend upon overcoming the 112(a) rejections.


Response to Arguments
Applicant's arguments filed 4/12/22 have been fully considered but they are not persuasive. 
 	Applicant did not respond to all of the grounds of rejection provided by the examiner. Applicant is directed to MPEP 714.02(b): "The reply by the applicant or patent owner must be reduced to a writing which distinctly and specifically points out the supposed errors in the examiner's action and must reply to every ground of objection and rejection in the prior Office action". Since applicant did not point out any errors in these rejections as required by MPEP 714.02(b), it is understood by the examiner that applicant admits to the propriety of these rejections.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANDREW FINK whose telephone number is (571)270-3373.  The examiner can normally be reached on M-W 9-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-270-4373.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Thomas Fink/Examiner, Art Unit 3746